Mr. Justice Worthington delivered the opinion of the court. This case hinges upon the issue as to whether Lambe, when he converted the Stein note to his own use, was the agent of appellant or of appellee. If he was the agent of appellee she„ is liable for its conversion. If he was not her agent she is not liable. The onus of proving that he was the agent of appellee was upon appellant. It is a question of the weight of evidence. The trial court upon this issue found for appellee. We see no valid reason for disagreeing with this finding. Judgment affirmed.